Citation Nr: 0402118	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cold injury to the 
hands and feet, bilateral.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from February 1956 
until November 1957.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for cold 
injury to the hands and feet, bilateral.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

For purposes of this remand, the Board shall initially focus 
on VA's duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The appellant 
stated that he was exposed to cold weather during his service 
in Korea.  Furthermore, the Board notes that the appellant's 
service personnel records are absent from the file.  The 
record does contain the appellant's service medical records, 
VA medical records, and private medical records.  However, 
none of these records support the appellant's contention that 
he served in Korea.  The appellant's DD-214 indicates that he 
had in excess of one year of foreign service.  Therefore, 
consistent with the duty to assist, the Board remands this 
case for purposes of obtaining the appellant's service 
personnel records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant has reported pain, numbness, and swelling in 
his hands and feet.  In addition, the appellant's April 1991 
private medical records indicate a right hand vasospasm 
possibly indicative of "Raymonds [sic] Phenomenon".  
Therefore, in light of this evidence, the appellant should be 
afforded a VA examination to determine the nature and 
etiology of any bilateral hands and/or feet disorder.

Accordingly the case is remanded for the following:

1.  The appellant's service personnel records 
and reserve records should be obtained.  The 
RO should also make an additional request for 
any outstanding service medical records.  The 
RO should make as many requests as are 
necessary to obtain these records.  However, 
if it is determined that such records do not 
exist or that further attempts to obtain 
these records would be futile, then the RO 
may cease in its efforts to obtain the 
appellant's service personnel records.  All 
efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.


2.  After obtaining the appellant's service 
personnel records, the claims folder should be 
thoroughly reviewed for any evidence establishing 
that the appellant had active military service in 
Korea.  If, and only if, it is determined that the 
appellant served in Korea, then the appellant 
should be scheduled for a VA examination.  The 
examiner should thoroughly review the claims folder 
in conjunction with evaluating the appellant.  The 
examiner should specifically address the following:

a.	Does the appellant have a current bilateral 
hands and/or feet disability, manifested by the 
existence of pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, 
and/or x-ray abnormalities?

b.	If it is determined that the appellant has a 
current disability as evidenced by the existence 
of the aforementioned symptomatology, then the 
examiner should determine whether it "at least 
as likely as not" that the appellant's 
disability was the result of an in-service cold 
injury or disease?

c.	The examiner should also determine whether the 
objective manifestation of the aforementioned 
symptoms is attributable to a cold weather 
injury as opposed to the appellant's service-
connected right hand laceration or other 
nonservice-connected disorders such as coronary 
artery disease or renal disease.

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.  If the examiner cannot 
answer the above questions without resorting to 
speculation, then he or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for his cold injury to the hands 
and feet, bilateral should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




